DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 04/13/2022 to the Office Action mailed on 02/16/2022 is acknowledged.
Claim Status
Claims 1-30 are pending. 
Claims 1-14 and 30 are withdrawn as being directed to a non-elected invention.
Claims 15-29 have been examined.
Claims 15-29 are rejected.
Election/Restrictions
Applicant's election with traverse of Group II (claims 15-29) in the reply filed on 04/13/2022 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden in examining all three Groups.  This is not found persuasive because as discussed in the previous Office Action, each Group requires a different search strategy which would require three different searches to Examiner all three groups. Therefore, examining all three Groups would be an undue burden.
The requirement is still deemed proper and is therefore made FINAL.

Priority
	Priority to application 63/085745 filed on 09/30/2020 are acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/13/2022 and 04/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
	The drawings filed on 09/30/2021 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites the limitation that the composition comprises dexamethasone. Furthermore, claim 19 depends on claim 17. Claim 17 recites that the composition comprises an anti-inflammatory steroid comprising dexamethasone. Therefore, claim 19 does not further limit claim 17. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 and 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ervin et al. (International Application Published Under the PCT WO 2019/113543 A1, Published 06/13/2019).
The claims are directed to a method of treating an inflammatory condition that affects the skeletal muscle such as an autoimmune disease such as multiple sclerosis comprising administering  to mammal such as human via intravenous infusion  a composition comprising 72-108 (w/w) magnesium sulfate: 80-120 (w/w) ascorbic acid: 5.6 to 8.4 (w/w) thiamine, and 10.4 (w/w) niacinamide. The claims are further directed to the composition being administered at a dose of about 2.5 mL/kg over 15-60 minutes for 1-12 cycles of 7-28 consecutive days, wherein 0-365 days separates each cycle. 
Ervin et al. teach a composition comprising 45 mg/mL ascorbic acid, 3.15 mg/mL thiamine, 5.95 mg/mL niacinamide, and 40.4 mg/mL of magnesium sulfate is administered by intravenous injection (prior art claim 18). The composition is used to treat conditions such as autoimmune disease such as multiple sclerosis and cardiovascular dysfunction (page 31, lines 5-18 and lines 27-34). “The duration of each infusion is from< I minute (e.g., bolus injection) to about 1 hour (intravenous delivery). The infusion can be repeated within 24 hours. A mammal can receive about 1 to about 25 infusions per day. Preferably, the number of infusions per day is 1 or 2. The period 15 between each infusion can be 1, 2, 5, 10, 20, 30, 40, 50 minutes, or 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 hours or more. The administration may also be administered at any of a variety of cadences, including hourly, daily, weekly, monthly, quarterly, bi-annually, annually, etc., or any other particular timeframe depending on the condition to be treated and/or the response of each individual mammal. In other embodiments, a pharmaceutical composition of the present invention may be administered as a single event, or may be administered over weeklong, multi-week, month-long, year-long, or multi-year durations, or for any other desired duration as may be warranted” (page 34, lines 9-22).
Ervin et al. does not teach a preferred embodiment comprising the instant ratio of ingredients. Ervin et al. further does not teach a preferred embodiment wherein the composition is administered for treating an inflammatory condition. However, Ervin et al. does render such as composition and method obvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to adjust the amount of the ingredients in the composition of Ervin et al. and have a reasonable expectation of success. One would have been motivated to do through routine optimization of composition for a particular condition and patient. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to administer the composition to a patient afflicted with an inflammatory condition and have a reasonable expectation of success. One would have been motivated to do so since Ervin et al. teach that the composition can be administered for treating autoimmune diseases including multiple sclerosis which are conditions associated with inflammation. 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Claim(s) 16-19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ervin et al. (International Application Published Under the PCT WO 2019/113543 A1, Published 06/13/2019) as applied to claims 15 and 20-27 above, and further in view of Karin et al. (International Application Published Under the PCT WO 2008/096359 A2, Published 08/14/2008).
The claims are further directed to administering an anti-inflammatory steroid such as dexamethasone at a dose of 1-40mg. 
The teachings of Ervin et al. are discussed above.
Ervin et al. lacks a teaching wherein dexamethasone is administered.
Karin et al. teach dexamethasone is an anti-multiple sclerosis agent (prior art claim 17).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to administer dexamethasone and have a reasonable expectation of success. One would have been motivated to do so in order to provide the additive effect in treating multiple sclerosis. 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ervin et al. (International Application Published Under the PCT WO 2019/113543 A1, Published 06/13/2019) as applied to claims 15 and 20-27 above, and further in view of Shi et al. (Association of Cardiac Injury With Mortality in Hospitalized Patients With COVID-19 in Wuhan, China, Published 07/2020).
The claims are further directed to administering an anti-inflammatory steroid such as dexamethasone at a dose of 1-40mg. 
The teachings of Ervin et al. are discussed above.
Ervin et al. lacks a teaching wherein the composition is administered in patients who are infected with COVID-19.
Shi et al. teach some patients with confirmed COVID-19 had cardiac injury (page 803, column 2, Key Points).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to administer the composition of Ervin et al. to patients with confirmed COVID-19 and have a reasonable expectation of success. One would have been motivated to do so since Ervin et al. teach that the composition has utility in treating cardiovascular dysfunctions and Shi et al. teach that some patients with COVID-19 experience cardiac injury. 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617